           Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


    JUSTIN C. MUSTAFA,
          Plaintiff,

         v.                                                  No. 3:19-cv-1780 (VAB)

    CAPTAIN STANLEY, ET AL.
         Defendants.


                                     INITIAL REVIEW ORDER

        Justin Mustafa (“Plaintiff), an inmate formerly housed at MacDougall-Walker

Correctional Institution (“MacDougall”) and Garner Correctional Institution (“Garner”) in the

custody of the Department of Correction (“DOC”), has sued Captain Stanley and CCS 1 Ebonie

Suggs at MacDougall; and Correction Officer Byars, Correction Officer Pelitier, and Lieutenant

Swan at Garner for civil rights violations under 42 U.S.C. § 1983. Compl., ECF No. 1 (Nov. 8,

2019). On December 18, 2019, Magistrate Judge Garfinkel granted Mr. Mustafa’s motion to

proceed in forma pauperis. Order, ECF No. 8 (Dec. 18, 2019).

        In addition to the claims of assault and obstruction of justice, Compl. at 2, Mr. Mustafa’s

Complaint may be construed to allege violations of the Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

        For the following reasons, Mr. Mustafa’s claims of violations under the Eighth

Amendment, and the Fourteenth Amendment, as well as for assault will proceed, while all other

claims will be dismissed.




1
  See Stimpson v. Comm’r Corr. Office, No. 3:16-cv-520 (SRU), 2017 WL 326314, at *4 (D. Conn. Jan. 23, 2017)
(referring to Department of Corrections employees with “CCS”).

                                                      1
             Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 2 of 15



I.         FACTUAL AND PROCEDURAL BACKGROUND

           A.       Factual Allegations 2

           On December 12, 2018, Mr. Mustafa arrived at MacDougall from Souza-Baranowski

Correctional Center in Massachusetts, having been transferred under an interstate corrections

compact agreement. Compl. ¶ 1.

           Upon his arrival, he allegedly had to undergo a classification process, and Captain

Stanley allegedly informed him about a hearing scheduled to determine his need for sex offender

treatment. Id. ¶¶ 2–3. Mr. Mustafa allegedly had not been required to participate in sexual

offender treatment in Massachusetts; had no criminal cases in Connecticut; had not been serving

time for any sexually-related crimes; and had not been a convicted sex offender. Id. ¶¶ 4–5. After

a hearing, allegedly held without his attorney, Mr. Mustafa allegedly received a sex offender

classification score based on non-conviction information. Id. ¶¶ 8–10.

           On March 1l, 2019, Mr. Mustafa allegedly arrived at Garner. Id. ¶ 11. At Garner, he

allegedly experienced “problems” with other inmates and staff due to his sex offender status. Id.

¶ 12. On May 25, 2019, Officer Byars allegedly harassed him verbally and, after allegedly

denying him dinner, brought Mr. Mustafa a “special food tray” which Mr. Mustafa believed to be

contaminated. Id. ¶¶ 13–16. After Mr. Mustafa allegedly refused the meal, Officer Byars

allegedly stabbed his left hand with the trap door key and punctured his middle finger all the way

through. Id. ¶¶ 18–19.

           Officer Byars then allegedly used a trap door to break his hand. Id. ¶ 20. But Mr. Mustafa

allegedly freed his hand while Officer Byars casually walked back to the officer station. Id. ¶ 21.

Officer Byars allegedly refused to notify a supervisor, but medical staff and Lieutenant Swan



2
    All factual allegations are drawn from the Complaint. Compl. ¶¶ 1–32.

                                                          2
          Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 3 of 15



allegedly arrived due to Mr. Mustafa’s requests. Id. ¶ 22. Medical staff allegedly determined that

Mr. Mustafa’s injuries were severe enough to warrant a hospital visit. Id. ¶ 23. Lieutenant Swan

allegedly refused to permit police notification about this assault. Id. ¶ 24.

       On June 26, 2019, Officer Pelitier allegedly also threw a cup of juice into Mr. Mustafa’s

face. Id. ¶ 27. Lieutenant Swan allegedly refused to report Officer Pelitier’s conduct. Id. ¶ 29. He

allegedly told Mr. Mustafa that he and Officers Byars and Pelitier were all friends, and that Mr.

Mustafa would see no relief because he was in charge of the investigation. Id. ¶¶ 29–30.

       Mr. Mustafa has allegedly been diagnosed with long-lasting ulnar nerve damage and has

been referred to an orthopedic hand specialist at UConn Hospital. Id. ¶¶ 31–32. He allegedly still

has no feeling in two of his fingers and wrist. Id. ¶ 32.

II.    STANDARD OF REVIEW

       Under 28 U.S.C. § 1915A(b), district courts must review prisoners’ civil complaints

against governmental actors and sua sponte “dismiss . . . any portion of [a] complaint [that] is

frivolous, malicious, or fails to state a claim upon which relief may be granted,” or that “seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b); see

also Liner v. Goord, 196 F.3d 132, 134 & n.1 (2d Cir. 1999) (explaining that, under the Prisoner

Litigation Reform Act, sua sponte dismissal of frivolous prisoner complaints is mandatory);

Tapia-Ortiz v. Winter, 185 F.3d 8, 11 (2d Cir. 1999) (“Section 1915A requires that a district

court screen a civil complaint brought by a prisoner against a governmental entity or its agents

and dismiss the complaint sua sponte if, inter alia, the complaint is ‘frivolous, malicious, or fails

to state a claim upon which relief may be granted.’” (quoting 28 U.S.C. § 1915A)).

       Rule 8 of the Federal Rules of Civil Procedure requires that a plaintiff plead only “a short

and plain statement of the claim showing that the pleader is entitled to relief,” see Fed. R. Civ. P.



                                                  3
          Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 4 of 15



8(a)(2), to provide the defendant “fair notice of what the . . . claim is and the grounds upon

which it rests,” see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       A plaintiff’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level” and assert a cause of action with enough heft to show entitlement to relief and

“enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 555,

570. A claim is facially plausible if “the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       Although the Federal Rules of Civil Procedure do not require “detailed factual

allegations,” a complaint must offer more than “labels and conclusions,” “a formulaic recitation

of the elements of a cause of action,” or “naked assertion[s]” devoid of “further factual

enhancement.” Twombly, 550 U.S. at 555–57. Plausibility at the pleading stage is nonetheless

distinct from probability, and “a well-pleaded complaint may proceed even if it strikes a savvy

judge that actual proof of [the claim] is improbable, and . . . recovery is very remote and

unlikely.” Id. at 556 (internal quotation marks omitted).

       Complaints filed by pro se plaintiffs, however, “must be construed liberally and

interpreted to raise the strongest arguments that they suggest.” Sykes v. Bank of Am., 723 F.3d

399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons, 470 F. 3d 471, 474 (2d

Cir. 2006)) (internal quotation marks omitted); see also Tracy v. Freshwater, 623 F. 3d 90, 101–

02 (2d Cir. 2010) (discussing the “special solicitude” courts afford pro se litigants).

III.   DISCUSSION

       The Court construes Mr. Mustafa’s Complaint liberally to allege claims based on

violation of his constitutional rights under the Sixth, Eighth, and Fourteenth Amendments, in



                                                  4
           Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 5 of 15



addition to his stated claims of assault and obstruction of justice. Mr. Mustafa has not specified

the relief sought or whether Defendants are sued in their official or individual capacities.

Because Mr. Mustafa makes no requests for injunctive or declaratory relief, the Court construes

Plaintiff’s Complaint to assert claims against Defendants only in their individual capacities for

damages. 3

        A.       The Fourteenth Amendment Due Process Claim

        The Fourteenth Amendment’s Due Process Clause “protects persons against deprivations

of life, liberty, or property.” U.S Const. amend. XIV. In determining whether an incarcerated

individual has stated a procedural due process claim, a court “first ask[s] whether there exists a

liberty or property interest of which a person has been deprived, and if so we ask whether the

procedures followed by the State were constitutionally sufficient.” Swarthout v. Cooke, 562 U.S.

216, 219 (2011).

        The Second Circuit has held that the improper classification of an inmate as a sex

offender may have a stigmatizing effect which implicates a liberty interest for purposes of due

process. Vega v. Lantz, 596 F.3d 77, 81–82 (2d Cir. 2010) (An inmate claimed that prison

officials wrongfully assigned him a level-3 sexual treatment needs score even though he had not

been convicted of a sexual offense. The Second Circuit found that his defamation claim,

although typically a state-law claim, rose to constitutional dimension).

        Thus, in order to state a due process violation, a plaintiff must “demonstrate a

stigmatizing statement plus a deprivation of a tangible interest.” Id. at 81 (quoting Algarin v.

Town of Wallkill, 421 F.3d 137, 138 (2d Cir. 2005)); see also Moore v. Chapdelaine, No. 3:15-

CV-775 (VAB), 2018 WL 638995, at *6 (D. Conn. Jan. 31, 2018). “There are two components


3
 This Initial Review Order does not preclude Mr. Mustafa from seeking to amend his Complaint if he believes the
Court has misconstrued the allegations regarding his federal constitutional claims.

                                                       5
             Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 6 of 15



to a ‘stigma plus’ claim.” Moore, 2018 WL 638995, at *6. Mr. Mustafa first must establish the

“‘stigma’ by demonstrating ‘the utterance of a statement sufficiently derogatory to injure [his]

reputation that is capable of being proved false, and that [he] claims is false.’” Id. (quoting Vega,

596 F.3d at 81). Mr. Mustafa must next demonstrate the “‘plus,’ ‘a material state-imposed

burden or state-imposed alteration of [his] status or rights.’” Id. (quoting Vega, 596 F.3d at 81).

“This state-imposed alteration of status or burden must be ‘in addition to the stigmatizing

statement.’” Vega, 596 F.3d at 81 (quoting Sadallah v. City of Utica, 383 F.3d 34, 38 (2d Cir.

2004). “However, ‘deleterious effects [flowing] directly from a sullied reputation,’ standing

alone, do not constitute a ‘plus’ under the ‘stigma plus’ doctrine.” Sadallah v. City of Utica, 383

F.3d 34, 38 (2d Cir. 2004) (quoting Valmonte v. Bane, 18 F.3d 992, 1001 (2d Cir. 1994)).

           Mr. Mustafa’s allegations concerning his sex offender classification against Captain

Stanley and CCS Suggs sufficiently raise due process concerns for now. Mustafa alleges that he

was not a convicted sex offender, although he states that his sex offender classification was

based on non-conviction information. Compl. ¶ 10.

           For now, this due process claim will not be dismissed.

           B.      The Sixth Amendment Right to Counsel Claim

           The Sixth Amendment is only applicable to criminal prosecutions. 4 See Sash v. Zenk, 439

F.3d 61, 63 (2d Cir. 2006) (“Prison disciplinary hearings are not treated as ‘criminal’ for



4
    The Sixth Amendment to the United States Constitution provides:

                   In all criminal prosecutions, the accused shall enjoy the right to a speedy and
                   public trial, by an impartial jury of the State and district wherein the crime shall
                   have been committed, which district shall have been previously ascertained by
                   law, and to be informed of the nature and cause of the accusation; to be confronted
                   with the witnesses against him; to have compulsory process for obtaining
                   witnesses in his favor, and to have the Assistance of Counsel for his defence.

U.S. Const. amend. VI.

                                                            6
         Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 7 of 15



purposes of the Sixth Amendment.”); Gilliam v. Black, No. 3:18-cv-1740 (SRU), 2019 WL

3716545, at *6 (D. Conn. Aug. 7, 2019) (stating the Sixth Amendment applies only to criminal

prosecution).

       Mr. Mustafa complains that he was not allowed to have counsel at the sex offender

classification hearing. To the extent that he asserts a Sixth Amendment claim based on his lack

of counsel at his classification hearing, this claim must fail because Mr. Mustafa has not alleged

facts suggesting that the hearing was part of a criminal prosecution.

       Accordingly, this claim will be dismissed.

       C.       The Eighth Amendment Misuse of Force Claims

       The Eighth Amendment protects against punishments that “involve the unnecessary and

wanton infliction of pain.” Gregg v. Georgia, 428 U.S. 153, 173 (1976). An inmate alleging

excessive force in violation of the Eighth Amendment has the burden of establishing both an

objective and subjective component to his claim. Sims v. Artuz, 230 F.3d 14, 22 (2d Cir.

2000); see also Hudson v. McMillian, 503 U.S. 1 (1992) (establishing the minimum standard to

be applied in determining whether force by a correctional officer against a sentenced inmate

states a constitutional claim under the Eighth Amendment); Romano v. Howarth, 998 F.2d 101,

105 (2d Cir. 1993) (analyzing both an objective and subjective component of an Eighth

Amendment claim) (citing Hudson, 503 U.S. at 6–7). When an inmate claims that excessive

force has been used against him or her by a prison official, he or she has the burden of

establishing both an objective and subjective component to his claim. See id. at 105.

      To meet the objective component, the inmate must allege that the defendant’s conduct was

serious enough to have violated “contemporary standards of decency.” Hudson, 503 U.S. at 8

(internal quotation marks and citation omitted). A de minimis use of force will rarely be



                                                 7
          Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 8 of 15



sufficient to satisfy the objective element unless that force is also “repugnant to the conscience of

mankind.” Wilkins v. Gaddy, 559 U.S. 34, 38 (2010) (internal quotation marks omitted)

(quoting Hudson, 503 U.S. at 9–10). It is the force used, however, not the injury sustained, that

“ultimately counts.” Id. A malicious use of force constitutes a per se Eighth Amendment

violation because “contemporary standards of decency are always violated.” Blyden, 186 F.3d at

263 (citing Hudson, 503 U.S. at 9).

       The extent of the inmate’s injuries as a result of the defendant’s conduct is not a factor in

determining the objective component. See Wilkins, 559 U.S. at 37 (“core judicial inquiry” is “not

whether a certain quantum of injury was sustained,” but rather whether unreasonable force was

applied given the circumstances); Hudson, 503 U.S. at 9 (“[w]hen prison officials maliciously

and sadistically use force to cause harm, contemporary standards of decency are always violated”

irrespective of whether significant injury is present).

      The subjective component requires a showing that the prison officials acted wantonly and

focuses on “whether force was applied in a good-faith effort to maintain or restore discipline, or

maliciously and sadistically to cause harm.” Hudson, 503 U.S. at 7 (citing Whitley v. Albers, 475

U.S. 312, 320–21 (1986)). The relevant factors include “the need for application of force, the

relationship between that need and the amount of force used, the threat reasonably perceived by

the responsible officials, and any efforts made to temper the severity of a forceful response.” Id.

(internal quotations and citation omitted).

           1. Officer Byars

       For purposes of this initial review, Mr. Mustafa has stated a plausible Eighth Amendment

misuse of force claim against Officer Byars. Objectively, his allegations that he required medical

attention in a hospital and that he has a permanent injury suggest that Officer Byars’s alleged use



                                                  8
            Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 9 of 15



of force may have gone beyond contemporary standards of decency. See Compl. ¶¶ 23, 31, 32.

Subjectively, Mr. Mustafa’s allegations—that Officer Byars assaulted him following verbal

harassment and denial of his dinner and that Officer Byars walked away casually after the assault

and refused to call for medical assistance—suggest that Officer Byars was motivated by malice

rather than a good faith effort to maintain discipline. See id. at ¶¶ 13–21.

       Accordingly, the Court will permit the Eighth Amendment misuse of force claim against

Officer Byars to proceed.

             2. Officer Pelitier

       Mr. Mustafa’s allegations against Officer Pelitier also present a plausible claim of misuse

of force.

       Construing the allegations most favorably to Mr. Mustafa, a correction officer’s

intentional act throw food at an inmate is more than a de minimus use of force and sufficiently

alleges a transgression of contemporary standards of decency. See Compl. ¶ 27. Officer Pelitier’s

alleged rude comments before this incident are sufficient, at this stage, to support the allegation

that malice rather than legitimate penological concerns motivated his actions. See id. ¶¶ 26–27.

“‘[T]he malicious use’ of more than de minimis force ‘to cause harm’ is a per se violation of the

Eighth Amendment[.]” Fabricio v. Annucci, 790 F. App’x 308, 310–11 (2019) (quoting Harris

v. Miller, 818 F.3d 49, 64 (2d Cir. 2016)).

       Accordingly, the Court will permit the Eighth Amendment misuse of force claim against

Officer Pelitier to proceed.

             3. Lieutenant Swan

       Mr. Mustafa has alleged that Lieutenant Swan refused to act on claims of misconduct by

other correctional officials, refused to assist him with filing a report, and told him that no relief



                                                   9
          Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 10 of 15



would be forthcoming. Compl. ¶¶ 24, 28, 29, 30. These allegations sufficiently raise an inference

that Lieutenant Swan had notice of Officers Byars and Pelitier’s misconduct but failed to remedy

their misconduct. See Brandon v. Kinter, 938 F.3d 21, 37 (2d Cir. 2019) (supervisory officials

who were informed of violation but failed to remedy the violation may be held liable); Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (describing the ways in which a supervisory

defendant may be held liable under Section 1983). 5

        Accordingly, Mr. Mustafa’s claims of Eighth Amendment violations based on misuse of

force may proceed against Officer Byars, Officer Pelitier, and Lieutenant Swan. The Court will

also permit the supplemental state common law claims for assault to proceed against Officer

Byars and Officer Pelitier at this time.

        D.       The Eighth Amendment Deliberate Indifference to Medical Needs Claim

        Deliberate indifference to serious medical needs occurs when an inmate faces a

substantial risk of serious harm and a prison official disregards that risk by failing to take

reasonable measures to abate it. Harrison v. Barkley, 219 F.3d 132, 137–38 (2d Cir. 1998)

(citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)). In order to state a deliberate indifference

claim, the plaintiff must allege both a serious medical need and a sufficiently culpable state of

mind by the defendants. See Smith v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (“[T]he Eighth

Amendment’s prohibition on cruel and unusual punishments encompasses the deliberate failure

to treat ‘a prisoner’s serious illness or injury’ resulting in the infliction of unnecessary pain and

suffering.” (quoting Estelle, 492 U.S. at 105)).




5
 The Second Circuit has observed that Iqbal may have “heightened the requirements for showing a supervisor’s
personal involvement with respect to certain constitutional violations[.]” Grullon v. City of New Haven, 720 F.3d
133, 139 (2d Cir. 2013). Without further Second Circuit guidance on this issue, however, the Court assumes for
purposes of ruling on this motion that the categories outlined in Colon remain valid.

                                                        10
         Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 11 of 15



       Objectively, the alleged deprivation must be “sufficiently serious.” Wilson v. Seiter, 501

U.S. 294, 298 (1991). The condition must be “one that may produce death, degeneration, or

extreme pain.” Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996) (internal quotation marks

omitted). Subjectively, the defendants must have been actually aware of a substantial risk that the

plaintiff would suffer serious harm as a result of their conduct. Salahuddin v. Goord, 467 F.3d

263, 280–81 (2d Cir. 2006).

       The Court construes Mr. Mustafa’s allegations as asserting an Eighth Amendment claim

based on Officer Byars’s deliberate indifference to his medical needs. Mr. Mustafa has

sufficiently alleged both the objective and subjective elements. He has alleged a serious injury

requiring medical treatment in a hospital and Officer Byars’s knowledge of and failure to address

his need for medical assistance. See Shand v. Chapdelaine, No. 3:17-cv-1947 (JCH), 2018 WL

279980, at *3 (D. Conn. Jan. 3, 2018) (permitting deliberate indifference claim to proceed based

on denial of medical care, including treatment for asthma after chemical agent exposure,

following assault by correction officers).

       Construing these allegations most liberally in favor of Mr. Mustafa, the Court will permit

this Eighth Amendment claim of deliberate indifference to medical needs to proceed against

Officer Byars.

       E.        The Eighth Amendment Conditions of Confinement Claim

       Although the Constitution does not require “comfortable” prison conditions,

the Eighth Amendment imposes certain duties on prison officials to “ensure that inmates receive

adequate food, clothing, shelter and medical care,” and to “take reasonable measures to

guarantee the safety of the inmates.” Farmer, 511 U.S. at 832–33 (internal quotation marks and

citations omitted).



                                                11
         Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 12 of 15



        In this context, an inmate must allege that he was incarcerated under conditions that

resulted in a “sufficiently serious” deprivation, such as the denial of a “life[ ] necessit[y]” or a

“substantial risk of serious harm.” Farmer, 511 U.S at 834 (internal quotation marks and

citations omitted). Additionally, an inmate must allege that the prison officials possessed

culpable intent; that is, that the officials knew of a substantial risk to his health or safety and

disregarded that risk by failing to take corrective action. See id. at 834, 837.

        The Eighth Amendment protection requires that prisoners be served “nutritionally

adequate food that is prepared and served under conditions which do not present an immediate

danger to the health and well being of the inmates who consume it.” Robles v. Coughlin, 725

F.2d 12, 115 (2d Cir. 1983). For claims of food tampering, a plaintiff must allege that he suffered

an actual injury. See Abreu v. Farley, No. 6:11-CV-06251 (EAW), 2019 WL 1230778, at *9

(W.D.N.Y. Mar. 15, 2019) (noting an allegation that defendants tampered or spit on food without

more is insufficient to state an Eighth Amendment claim) (collecting cases); Calvin v. Schmitt,

No. 15 CV-6584 (NSR), 2017 WL 4280683, at *5 (S.D.N.Y. July 7, 2017) (noting that mere

allegation of food tampering without allegation of actual injury is insufficient to establish Eighth

Amendment claim) (collecting cases).

        Mr. Mustafa alleges that his food “might” have been contaminated because Officer Byars

had characterized his dinner as “a special tray.” Id. ¶ 16. This claim, however, is insufficiently

conclusory and lacks any allegation that Mr. Mustafa sustained any injury. See Rasheen v. Adner,

356 F. Supp. 3d 222, 241 (N.D.N.Y. 2019) (dismissing claim based on inmate’s failure to allege

that he suffered injury).




                                                   12
         Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 13 of 15



       Because he has not established sufficiently serious deprivation to satisfy the objective

element of the Eighth Amendment analysis, Mr. Mustafa has not alleged a plausible Eighth

Amendment claim based on possible contamination to his food.

       E.      The Obstruction of Justice Claim

       Under federal law, obstruction of justice is a criminal offense and the criminal statutes

governing obstruction of justice do not provide for a private right of action. See 18 U.S.C. §§

1501–21; Brown v. State Farm Fire & Cas. Co., No. 3:11-cv-1435 (JBA), 2013 WL 951726, at

*3 n.2 (D. Conn. Mar. 12, 2013). Research has revealed no civil cause of action for obstruction

of justice under Connecticut law. See Williams v. Hartford Police Dep’t, No. 3:15-cv-933

(AWT), 2017 WL 11448086, at *7 (D. Conn. Sept. 18, 2017) (noting no basis to conclude there

is a civil cause of action for obstruction of justice under Connecticut law).

       Mr. Mustafa seeks to bring a state tort claim of obstruction of justice claim. But he fails

to identify—nor could the Court identify—a cognizable civil cause of action for obstruction of

justice. Absent a private right of action under either federal or state law for obstruction of justice,

Mr. Mustafa’s obstruction of justice claim will be dismissed. See 28 U.S.C. § 1915A(b)(1).

                                              ORDERS

       The Court enters the following orders:

        (1) The case shall proceed on Mr. Mustafa’s claims of violation of the Eighth

Amendment based on misuse of force against Lieutenant Swan and Correction Officers Byars

and Pelitier in their individual capacities for damages; and his claim of violation the Eighth

Amendment based on deliberate indifference to his medical needs against Officer Byars. The

Fourteenth Amendment due process claims against Captain Stanley and CCS Suggs will proceed

for now. The state law assault claims against Officers Byars and Pelitier also shall proceed.



                                                  13
         Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 14 of 15



       The Eighth Amendment conditions of confinement claim based on allegedly

contaminated food is DISMISSED. The Sixth Amendment claims are DISMISSED. The

obstruction of justice claim is DISMISSED.

       If Mr. Mustafa can allege facts sufficient to cure the deficiencies identified in this ruling,

he may file a motion to amend and attach an amended complaint by July 24, 2020.

        (2) The Clerk shall verify the current work addresses for Lieutenant Swan and Officers

Byars and Pelitier at Garner Correctional Institution with the DOC Office of Legal Affairs,

mail a waiver of service of process request packet containing the complaint to them at their

confirmed addresses by July 10, 2020, and report on the status of the waiver request by July 24,

2020. If any defendant fails to return the waiver request, the Clerk shall make arrangements for

in-person individual capacity service by the U.S. Marshals Service on that defendant, and that

defendant shall be required to pay the costs of such service in accordance with Federal Rule of

Civil Procedure 4(d).

       (3) The clerk shall send a courtesy copy of the Complaint and this Order to the DOC

Office of Legal Affairs.

       (4) Defendants shall file their response to the Complaint, either an Answer or motion to

dismiss, by August 28, 2020. If the defendants choose to file an Answer, they shall admit or

deny the allegations and respond to the cognizable claims recited above. Defendants may also

include any and all additional defenses permitted by the Federal Rules.

       (5) Discovery, according to Federal Rules of Civil Procedure 26 through 37, shall be

completed by December 18, 2020. Discovery requests need not be filed with the Court.




                                                 14
         Case 3:19-cv-01780-VAB Document 9 Filed 06/19/20 Page 15 of 15



        (6) The parties must comply with the District of Connecticut “Standing Order Re: Initial

Discovery Disclosures,” which will be sent to both parties by the Court. The Order can also be

found at http://ctd.uscourts.gov/administrative-standing-orders.

        (7) All motions for summary judgment shall be filed by January 15, 2021.

        (8) According to Local Civil Rule 7(a), a nonmoving party must respond to a summary

judgment motion by February 5, 2021. If no response is filed, or the response is not timely, the

dispositive motion can be granted absent objection.

        (9) If Mr. Mustafa changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that he MUST notify the Court. Failure to do so can result in

the dismissal of the case. Mr. Mustafa must give notice of a new address even if he is

incarcerated. He should write “PLEASE NOTE MY NEW ADDRESS” on the notice. It is not

enough to just put the new address on a letter without indicating that it is a new address. If Mr.

Mustafa has more than one pending case, he should indicate all of the case numbers in the

notification of change of address. He should also notify the defendants or defense counsel of his

new address.

        (10) Mr. Mustafa shall utilize the Prisoner Efiling Program when filing documents with

the Court. Mr. Mustafa is advised that the Program may be used only to file documents with the

Court. Local court rules provide that discovery requests are not filed with the Court. D. Conn. L.

Civ. R. 5(f). Therefore, discovery requests must be served on Defendants’ counsel by regular

mail.

        SO ORDERED at Bridgeport, Connecticut, this 19th day of June, 2020.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE


                                                 15
